— Appeal by the defendant from a judgment of the County Court, Orange County (Delaney, J.), rendered April 16, 1982, convicting him of sodomy in the first degree, upon a jury verdict, and sentencing him to a term of 8Vs to 25 years’ imprisonment.
Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of from 5 to 15 years’ imprisonment. As so modified, judgment affirmed.
The defendant’s claims of error with regard to the sufficiency of the evidence are without merit. The victim’s allegations of sodomy were corroborated by the testimony of his mother and her fiancé, as well as by the defendant’s own admissions (see, e.g., People v Pepper, 59 NY2d 353; People v Dickson, 112 AD2d 312). Although the defendant denied that he had intentionally sodomized the boy, the jury could find otherwise (see, People v St. John, 74 AD2d 85).
Also unfounded is the defendant’s contention that he was deprived of the effective assistance of counsel. The record reveals that defense counsel "vigorously attacked the People’s case and advanced the defendant’s contentions fully” (People v Morris, 100 AD2d 630, 631, affd 64 NY2d 803). His request that the court not instruct the jury on the legal effect of intoxication was obviously a deliberate trial strategy, the merits of which should not be judged in light of retrospective analysis (see, People v Baldi, 54 NY2d 137; People v Satterfield, 66 NY2d 796).
The defendant’s sentence was excessive to the extent indicated. Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.